Citation Nr: 1417406	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-27 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing has been associated with the record.

In December 2011, the Board issued a decision that denied the claim for payment of or reimbursement by VA for medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision form the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

The Veteran also submitted a statement along with his request for a new decision expressing his continued contention that he sought emergency treatment at Community Medical Center in Missoula, MT, along with copies of instructions from VA paperwork defining an emergency.  As this new evidence is essentially cumulative or redundant of statements previously of record, remand for initial agency of original jurisdiction consideration is not warranted.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveal no additional pertinent records.


FINDINGS OF FACT

1.  In October 2008, the Veteran was notified that his application for healthcare benefits had been received and completed.  

2.  The Veteran was hospitalized from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT.  

3.  At the time of his November 2008 hospitalization, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

During the July 2011 hearing, the Veterans Law Judge clarified the issue on appeal, explained the regulations pertaining to reimbursement as it applies to the facts of the Veteran's case, and clarified factual issues that would assist in evaluation of the case.  There was also a discussion on whether there was any other pertinent outstanding evidence that may be beneficial to the Veteran's claim.  The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492   (2010).

II.  Legal Criteria

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be eligible for reimbursement under this Act the appellant has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if  there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not  have been considered reasonable by a prudent lay person (as  an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had  received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The veteran is financially liable to the provider of  emergency treatment for that treatment; (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within  specified time limits, or failure to exhaust appeals of the denial of payment); (h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service- connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2008).  The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board points out that, during the pendency of this appeal, a portion of the provisions of 38 U.S.C.A. § 1725 was amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.  Amendments were again made to 38 U.S.C.A. § 1725, effective February 1, 2010.  These amendments pertain to payment made on a Veteran's behalf by a third party.  

To the extent that there has been a change in the law, the change is not retroactive and does not apply in this case.  

III. Analysis

The Veteran has appealed the denial of reimbursement for medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT.  After review of the evidence, the Board finds against the claim.  

Initially, we note that the record does not indicate that the Veteran seeks reimbursement under 38 C.F.R. § 17.120.  Furthermore, there is no evidence that the diseases for which the Veteran was treated for during the period at issue had been adjudicated as service-connected.  Accordingly the provisions of 38 C.F.R. § 17.120 cannot be used to award reimbursement in this case.  As § 17.120 is not for application, the Board will next focus on application of the Veterans Millennium Health Care and Benefits Act, described above.  See 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 17.1002.  

In October 2008, the Veteran was notified that his application for healthcare benefits had been received and completed.  He was informed that if he wished to schedule an appointment he could so by calling.  He was told that he was enrolled as a Priority 5 veteran.  

The Veteran sought emergency treatment at the Community Medical Center in Missoula, MT from 11/16/2008 to 11/20/2008 for heart failure.  He presented with a history of congestive heart failure, GI bleeding, renal failure and acidotic.  

In a December 2008 decision, the Veteran was denied VA financial assistance for the emergency treatment that he received in November 2008 under the Veterans Millennium Health Care and Benefits Act.  It was found that the Veteran had not received VA care within the past 24 months.  

The Veteran expressed disagreement with the decision in January 2009.  He claimed that he received the letter notifying him of his enrollment in the VA Health Benefits program in October 2008 but was told that he could schedule an appointment if he wished.  Per the Veteran, from the time he received the letter to when he went to the emergency room, he did not feel the need to see a doctor.  He then had a sudden sickness that required immediate attention, at which point he could not wait to see a VA doctor.  He reported that he did not know that it was mandatory for him to see a VA doctor as a requirement of enrollment.  

In April 2010, the Veteran's daughter reiterated that since the Veteran received his enrollment letter shortly before his medical emergency he did not have time to be seen by a VA doctor.  Dr. M. stated in May 2010 that there was no question in his mind that the Veteran needed emergency surgery and that it would have been ill advised to undertake that in Missoula.  In June 2010, Dr. A. attested to the severity of the Veteran's illness that required his hospitalization.  Dr. L. related in June 2010 that the Veteran was admitted to Community Hospital on 11/16/2008 in critical condition with multisystem dysfunction with heart failure, renal failure, hepatic dysfunction, metabolic acidosis, and coagulopathy.  He stated that the Veteran was too unstable to be transferred to another facility at that time.   

In the July 2011 hearing, the Veteran testified that he overlooked reading the book when he got his acceptance letter stating that it was absolutely mandatory that he make a doctor's appointment.  Per the Veteran, he was feeling well and did not think he needed to make such an appointment so he overlooked that.  However, he stated that two weeks later he began to have heart problems and was unable to make it to a VA facility.  He related that he called 911 emergency and thereafter tried to make an appointment with a VA facility but at that time appointments to see a doctor were three to four weeks away.  The Veteran stated that when he talked to people at the VA clinic he was told that in the two week time from when he got his acceptance letter to when he had the heart attack he would not have had enough time to get a doctor's appointment because they were so busy.  The Veteran stated that he was informed that once he was accepted and got his letter he was already accepted into the system and covered by VA provisions.  The Veteran expressed that it was never conveyed to him that it was mandatory that he made a doctor's appointment.  Rather, the letter stated that he could make an appointment if he wished.  

In light of the above, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  A review of the record indicates that the Veteran does not satisfy at least one of the criterion set forth above.  Specifically, at the time the emergency treatment was furnished, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

The Veteran argues that he was not informed that it was mandatory that he see a VA doctor to complete his enrollment.  However, he also related that he did not thoroughly read the material that was sent to him regarding his enrollment.  The Veteran's alternative argument that the VA medical center was too busy to schedule an appointment also fails.  Here, the fact remains that at the time of his November 2008 hospitalization, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17.  

As the evidence demonstrates that the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment, reimbursement for the medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT is not permitted.  The fact that the Veteran was feeling well when he received his enrollment letter and did not find it necessary to make the VA appointment is not relevant under the foregoing regulation.  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002. 

Accordingly, this claim is denied.  




ORDER

Payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with hospitalization from 11/16/2008 to 11/20/2008 at Community Medical Center in Missoula, MT is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


